 



Exhibit 10.107
LAM RESEARCH CORPORATION
2007 Stock Incentive Plan
Restricted Stock Unit Award Agreement
Outside Directors
(U.S. Agreement)
     Pursuant to the terms of the 2007 Stock Incentive Plan (the “Plan”) Lam
Research Corporation, a Delaware corporation (the “Company”), hereby awards
Restricted Stock Units to the Plan participant (the “Participant”) who is an
outside director of the Company on the terms and conditions as set forth in this
Restricted Stock Unit Award Agreement (the “Agreement”) and the Plan.
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.
     NOW, THEREFORE, it is hereby agreed as follows:
     1. Award of Restricted Stock Units. Subject to the terms and conditions of
this Agreement and the Plan (the terms of which are incorporated herein by
reference) and effective as of the date set forth above, the Company hereby
grants to the Participant ____________ (___) Restricted Stock Units. The
Restricted Stock Units represent an unfunded, unsecured promise by the Company
to deliver Shares of Company common stock (the “Company Stock”).
     2. Vesting. Subject to the terms and conditions of this Agreement and
provided that the Participant continues to provide Service (as defined in
Section 3 below) to the Company (or any Affiliate), the Restricted Stock Units
will vest and become payable in Shares of Company Stock (as set forth in
Section 4) on November 1, 200___(“Vesting Date”):
     In the event of a Change in Control of the Company, the Restricted Stock
Units are governed by Section 10 of the Plan.
     3. Effect of Termination of Service or Leave of Absence. For purposes of
this Agreement, “Service” shall mean the performance of services for the Company
(or any Affiliate) in the capacity of an Employee, Executive, Officer or Company
Director. If the Participant’s Service is Terminated by the Participant or by
the Company or an Affiliate for any reason, including Participant’s death or
disability (as defined in Section 22(e) of the Code) before all Restricted Stock
Units have vested, the unvested Restricted Stock Units shall be forfeited by the
Participant. As of the 31st (or 91st if reemployment is guaranteed by statute or
contract) day of a leave of absence, vesting of the Restricted Stock Units will
be suspended and vesting credit will no longer accrue, unless otherwise
determined by the Committee or required by contract or statute. If the
Participant returns to Service immediately after the end of an approved leave of
absence, vesting credit shall continue to accrue from that date of continued
Service.
     4. Form and Timing of Payment. Subject to Section 6 of this Agreement, on
January 31st of the calendar year following the Vesting Date, the Restricted
Stock Units shall automatically be converted into unrestricted Shares (such date
being the end of the “Restricted Period”). Such Shares will be issued to the
Participant (as evidenced by the appropriate entry in the books of the Company
or a duly authorized transfer agent of the Company) as soon as

 



--------------------------------------------------------------------------------



 



practicable after the end of the Restricted Period, but in any event, within the
period required by applicable statutory requirements, including, without
limitation, Section 409A of the Internal Revenue Code of 1986, as amended.
     5. No Dividend Payments. Unless the Award is adjusted pursuant to
Section 10.2 of the Plan with respect to changes in the Company’s capital
structure, at the Company’s sole discretion, the Participant may be entitled to
receive cash payments equal to any cash dividends declared by the Board on the
Company’s Stock and other distributions paid with respect to a number of Shares
that corresponds to the number of Restricted Stock Units each Participant holds.
If any such dividends or distributions are paid in Shares, the Fair Market Value
of such Shares, measured as of the dividend payment date, shall be converted
into Restricted Stock Units, and such Restricted Stock Units shall be subject to
the same forfeiture restrictions and restrictions on transferability that apply
to the Restricted Stock Units with respect to which they relate.
     6. Tax Withholding Obligations. To meet the obligations of the Participant,
the Company and/or the Participant’s actual employer (the “Employer”) with
respect to any and all income tax, (including federal, state and local taxes),
social insurance contributions, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) under any domestic or foreign
federal, state or local statute, ordinance, rule, or regulation in connection
with any aspect of the Restricted Stock Units, including the grant of the
Restricted Stock Units, the vesting of the Restricted Stock Units, the
conversion of the Restricted Stock Units into Shares or the receipt of an
equivalent cash payment, the subsequent sale of any Shares acquired at
settlement and the receipt of any dividends, the Committee shall require that
the Company and/or the Employer withhold a number of whole Shares otherwise
deliverable having a Fair Market Value sufficient to satisfy the statutory
minimum (or such higher amount as is allowable without adverse accounting
consequences) of the Participant’s estimated total obligation for Tax-Related
Items associated with any aspect of the Restricted Stock Units. The Company
shall not deliver any of the Shares until and unless proper provision for
required withholding has been made. The Participant hereby consents to any
action reasonably taken by the Company or the Employer to meet his or her
obligation for Tax-Related Items.
     7. Restriction on Transferability. During the Restricted Period, neither
the Restricted Stock Units, nor the Shares or any beneficial interest therein,
may be sold, transferred, pledged, assigned, or otherwise alienated at any time.
Any attempt to do so contrary to the provisions hereof shall be null and void.
Notwithstanding the above, distribution can be made pursuant to will, the laws
of descent and distribution, intra-family transfer instruments or to an inter
vivos trust.
     8. Requirements of Law. The issuance of Shares of Company Stock at the end
of the Restricted Period is subject to Section 13 of the Plan, which generally
provides that any such issuance shall be subject to compliance by the Company
and the Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange on which the Company Stock
may be listed for trading at the time of such issuance. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance of any Company Stock hereby
shall relieve the Company of any liability with respect to the non-issuance of
the Company Stock as to which

2



--------------------------------------------------------------------------------



 



such approval shall not have been obtained. The Company, however, shall use its
best efforts to obtain all such approvals.
     9. Rights as Shareholder. Subject to Section 5 above, the Participant shall
not have voting or any other rights as a shareholder of the Company with respect
to the Restricted Stock Units. Upon settlement of the Participant’s Restricted
Stock Units into Shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), the
Participant will obtain full voting and other rights as a shareholder of the
Company.
     10. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”). If, notwithstanding the parties’ intent in this regard,
at the time of the Participant’s Termination of Service, he or she is determined
to be a “specified employee” as defined in Code Section 409A, and one or more of
the payments or benefits received or to be received by the Participant pursuant
to the Restricted Stock Units would constitute deferred compensation subject to
Code Section 409A, no such payment or benefit will be provided under the Stock
Units until the earliest of (A) the date which is six (6) months after the
Participant’s “separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (B) the
date of the Participant’s death or “disability” (as such term is used in
Section 409A(a)(2)(C) of the Code), or (C) the effective date of a “change in
the ownership or effective control” or a “change in ownership of a substantial
portion of the assets” of the Company (as such terms are used in Section
409A(a)(2)(A)(v) of the Code). The provisions of this Section 10 shall only
apply to the extent required to avoid the Participant’s incurrence of any
penalty tax or interest under Code Section 409A or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of the Restricted
Stock Units would cause the Participant to incur any penalty tax or interest
under Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to conform it to the maximum extent practicable
to the original intent of the applicable provision without violating the
provisions of Code Section 409A, including without limitation to limit payment
or distribution of any amount of benefit hereunder in connection with a Change
in Control to a transaction meeting the definitions referred to in clause
(C) above, or in connection with any disability to a disability as referred to
in (B) above; provided however that the Company makes no representation that
this Restricted Stock Unit is not subject to Section 409A nor makes any
undertaking to preclude Section 409A from applying to this Restricted Stock
Unit. In addition, to the extent the Company determines it appropriate to
accelerate any vesting conditions applicable to this award, then to the extent
necessary to avoid the Participant’s incurring any penalty tax or interest as a
result of such vesting acceleration under Code Section 409A or any regulations
or Treasury guidance promulgated thereunder, and notwithstanding Section 4
above, the Company may as a condition to extending such acceleration benefits
provide for the Shares to be issued upon settlement of the Restricted Stock
Units to be issued on the earliest date (the “Permitted Distribution Date”) that
would obviate application of such penalty or interest rather than issuing them
upon the date on which such vesting is effective as would otherwise be required
under Section 2 (or as soon as practicable after such Permitted

3



--------------------------------------------------------------------------------



 



Distribution Date and in no event later than that last day of the grace period
following such date permitted under Code Section 409A).
     11. Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     12. Effect on Other Employee Benefit Plans. The value of the Restricted
Stock Units granted pursuant to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Participant’s benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
     13. No Employment Rights. The award of the Restricted Stock Units pursuant
to this Agreement shall not give the Participant any right to continue providing
Service to the Company or an Affiliate. Also, the award is completely within the
discretion of the Company, is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units even if Restricted Stock Units
have been awarded repeatedly in the past. Restricted Stock Units are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or to an Affiliate, and the grant
of Restricted Stock Units is outside the scope of the Participant’s employment
contract, if any. Further, the award of the Restricted Stock Units is not part
of normal or expected compensation or salary for any purpose, including, but not
limited to, calculation of any overtime, severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.
     14. Amendment of Agreement. This Agreement may be amended only by a writing
executed by the Company and the Participant, which specifically states that it
is amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended unilaterally by the Committee by a writing which specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to the Participant, and provided that no such amendment adversely
affects the rights of the Participant. Limiting the foregoing, the Committee
reserves the right to change, by written notice to the Participant, the
provisions of the Restricted Stock Units or this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, (including, but in no way limited to, Code
Section 409A as described in Section 10 of this Agreement), provided that such
amendment shall not impair the rights of the Participant with respect to
outstanding Restricted Stock Units without the Participant’s written consent.
     15. Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Stock
Administrator. Any notice to be

4



--------------------------------------------------------------------------------



 



given to the Participant shall be addressed to the Participant at the address
listed in the Company’s records. By a notice given pursuant to this Section,
either party may designate a different address for notices. Any notice shall
have been deemed given when actually delivered.
     16. Severability. The provisions of this Agreement are severable and if all
or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
     17. Construction. The Restricted Stock Units are being issued pursuant to
Section 7 of the Plan and are subject to the terms of the Plan. A copy of the
Plan is available upon request during normal business hours at the principal
executive offices of the Company. To the extent that any provision of this
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Agreement
shall be of no force or effect.
     18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units granted under the
Plan and participation in the Plan or future Restricted Stock Units that may be
granted under the Plan by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
     19. Entire Agreement. The Plan is incorporated herein by reference. The
Plan and this Agreement constitute the entire agreement of the Company and the
Participant with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
     20. Miscellaneous.
           a. The Company has established the Plan voluntarily, it is
discretionary in nature and the Board may terminate, amend, or modify the Plan
at any time; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement, without the Participant’s written approval unless
such termination, amendment, or modification of the Plan is necessary in order
to comply with any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision.
           b. All obligations of the Company under the Plan and this Agreement,
with respect to the Restricted Stock Units, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

5



--------------------------------------------------------------------------------



 



           c. By signing this Agreement, the Participant acknowledges that his
or her personal employment or Service information regarding participation in the
Plan and information necessary to determine and pay, if applicable, benefits
under the Plan must be shared with other entities, including companies related
to the Company and persons responsible for certain acts in the administration of
the Plan. By signing this Agreement, the Participant consents to such
transmission of personal data as the Company believes is appropriate to
administer the Plan.
           d. To the extent not preempted by federal law, this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
California, without regard to its principles of conflict of laws.
     21. Agreement to Participate. By executing this Agreement, the Participant
agrees to abide by all of the governing terms and provisions of the Plan and
this Agreement. Additionally, the Participant acknowledges having read and
understood the terms and conditions of this Agreement, and specifically agrees
to be bound by the terms thereof. The Participant must acknowledge his or her
agreement to participate in the Plan and to abide by all of the governing terms
and provisions of the Plan and this Agreement, by signing this Agreement
electronically or, if otherwise instructed by the Company, by printing and
signing a paper copy of this Agreement and returning it to the appropriate
Company representative, within 60 days of the date of this Agreement.
* * * * *

             
PARTICIPANT SIGNATURE
     
   
PRINTED NAME
         
DATE
         

6